Exhibit 10.3

FORM OF

RESTATED

CERTIFICATE OF INCORPORATION

of

SB/RH HOLDINGS, INC.

SB/RH HOLDINGS, INC. (the “Corporation”), a corporation organized and existing
under the laws of the State of Delaware, DOES HEREBY CERTIFY AS FOLLOWS:

ONE: The name of the Corporation is SB/RH HOLDINGS, INC. The original
Certificate of Incorporation of the Corporation was filed with the Secretary of
State of the State of Delaware on February 5, 2010.

TWO: This Restated Certificate of Incorporation (this “Certificate”), having
been duly adopted in accordance with Sections 228, 242 and 245 of the General
Corporation Law of the State of Delaware, as amended (the “DGCL”), and by the
written consent of the stockholders of the Corporation, amends and restates the
Certificate of Incorporation of the Corporation in its entirety.

THREE: The Certificate of Incorporation of the Corporation is hereby amended and
restated to read as follows:

1. Name. The name of the Corporation is SB/RH Holdings, Inc. (the
“Corporation”).

2. Address; Registered Office and Agent. The address of the Corporation’s
registered office is 2711 Centerville Road, Suite 400, City of Wilmington,
County of New Castle, State of Delaware 19808; and the name of its registered
agent at such address is Corporation Service Company.

3. Purposes. The purpose of the Corporation is to engage in any lawful act or
activity for which corporations may be organized under the DGCL.

4. Capital Stock.

4.1 The Corporation is authorized to issue two classes of capital stock,
designated as Common Stock and Preferred Stock. The total number of shares of
all classes of stock that the Corporation shall have authority to issue is
[            ], consisting of [            ] shares of Common Stock, with a par
value of $0.01 per share (the “Common Stock”), and [            ] shares of
Preferred Stock, with a par value of $0.01 per share (the “Preferred Stock”).



--------------------------------------------------------------------------------

4.2 The Preferred Stock may be issued in one or more series. The Board of
Directors of the Corporation (the “Board”) is hereby authorized to issue the
shares of Preferred Stock in such series, and to fix from time to time before
issuance, the number of shares to be included in any such series and the
designation, relative powers, preferences, rights and qualifications,
limitations or restrictions of such series. The authority of the Board with
respect to each such series will include, without limiting the generality of the
foregoing, the determination of any or all of the following:

(a) the number of shares of any series and the designation to distinguish the
shares of such series from the shares of all other series;

(b) the voting powers, if any, and whether such voting powers are full or
limited in such series;

(c) the redemption provisions, if any, applicable to such series, including the
redemption price or prices to be paid;

(d) whether dividends, if any, will be cumulative or noncumulative, the dividend
rate of such series, and the dates and preferences of dividends on such series;

(e) the rights of such series upon the voluntary or involuntary liquidation of,
or upon any distribution of the assets of, the Corporation;

(f) the provisions, if any, pursuant to which the shares of such series are
convertible into, or exchangeable for, shares of any other class or classes or
of any other series of the same or any other class or classes of stock, or any
other security, of the Corporation or any other corporation or other entity, and
the rates or other determinants of conversion or exchange applicable thereto;

(g) the right, if any, to subscribe for or to purchase any securities of the
Corporation or any other corporation or other entity;

(h) the provisions, if any, of a sinking fund applicable to such series; and

(i) any other relative, participating, optional or other special powers,
preferences or rights and qualifications, limitations or restrictions thereof;

all as may be determined from time to time by the Board and stated or expressed
in the resolution or resolutions providing for the issuance of such Preferred
Stock (collectively, a “Preferred Stock Designation”), and as may be permitted
by the DGCL.

4.3 Except as may otherwise be provided in this Certificate, by applicable law,
or by a Preferred Stock Designation, each holder of Common Stock, as such, shall
have the exclusive right to vote, and shall be entitled to one vote for each
share of Common Stock held of record by such holder, on all matters on which
stockholders generally are entitled to vote, including the election of directors
to the Board.

 

- 2 -



--------------------------------------------------------------------------------

4.4 Subject to applicable law and the rights, if any, of the holders of
outstanding Preferred Stock set forth in a Preferred Stock Designation, if any,
dividends may be declared and paid on the Common Stock at such times and in such
amounts as the Board in its discretion shall determine.

4.5 Upon the dissolution, liquidation or winding up of the Corporation, subject
to the rights, if any, of the holders of any outstanding series of Preferred
Stock set forth in a Preferred Stock Designation, the holders of the Common
Stock shall be entitled to receive the assets of the Corporation available for
distribution to its stockholders ratably in proportion to the number of shares
held by them.

5. Election of Directors; Vacancies.

5.1 The number of directors shall be determined in accordance with the
Corporation’s by-laws (the “By-laws”). Unless and except to the extent that the
By-laws shall so require, the election of directors of the Corporation need not
be by written ballot.

5.2 The Board shall be divided into three classes, designated as Class I,
Class II and Class III, with the first class consisting of four directors, and
each other class consisting of three directors. The term of office of each class
shall be three years and shall expire in successive years at the time of the
annual meeting of stockholders. The directors first appointed to Class I shall
hold office for a term expiring at the annual meeting of stockholders to be held
in 2011; the directors first appointed to Class II shall hold office for a term
expiring at the annual meeting of stockholders to be held in 2012; and the
directors first appointed to Class III shall hold office for a term expiring at
the annual meeting of stockholders to be held in 2013. At each annual meeting of
stockholders, the successors to the class of directors whose term shall then
expire shall be elected to hold office for a term expiring at the third
succeeding annual meeting and until their successors are elected and qualified
or until their earlier resignation, retirement, removal or death. Any director
elected to fill a vacancy shall have the same remaining term as that of his
predecessor.

5.3 Notwithstanding Section 5.2, at any time the Board can be declassified upon
(a) majority approval of the Board, including approval of a majority of the
members of the Special Nominating Committee or (b) if the Special Nominating
Committee has been dissolved pursuant Section 4.2(C) of the Corporation’s
By-laws, upon majority approval of the Board (either (a) or (b) being a
“Declassification Vote”). In the event of a Declassification Vote, effective as
of the date of the next annual meeting of stockholders (the “Declassification
Date”), Section 5.2 of this Certificate shall automatically terminate and be of
no further effect, and stockholders of the Corporation will elect all directors
on an annual basis; provided, however, that nothing in this Section 5.3 shall
shorten the term of any incumbent director on the Declassification Date. No such
incumbent director may be removed without cause except by a vote of stockholders
holding a majority of the Outstanding Voting Securities held by stockholders
other than Significant Stockholders. After the Declassification Date, directors
shall be elected, and vacancies and newly created directorships shall be filled,
as set forth in the By-laws.

 

- 3 -



--------------------------------------------------------------------------------

5.4 Directors, unless employed by and receiving a salary from the Corporation,
shall receive such compensation for serving on the Board and for attending
meetings of the Board and any committee thereof as may be fixed by the Board.
Directors shall be reimbursed their reasonable expenses incurred while engaged
in the business of the Corporation.

6. Limitation of Liability. To the fullest extent permitted under the DGCL, as
amended from time to time, no director of the Corporation shall be personally
liable to the Corporation or its stockholders for monetary damages for breach of
fiduciary duty as a director. Notwithstanding anything to the contrary contained
herein, any repeal or amendment of this Article 6 by the stockholders of the
Corporation or by changes in law, or the adoption of any other provision of this
Certificate inconsistent with this Article 6, will, unless otherwise required by
law, be prospective only, and will not in any way diminish or adversely affect
any right or protection of a director of the Corporation existing at the time of
such repeal or amendment or adoption of such inconsistent provision in respect
of any act or omission occurring prior to such repeal or amendment or adoption
of such inconsistent provision.

7. Indemnification.

7.1 Right to Indemnification. The Corporation shall indemnify and hold harmless,
to the fullest extent permitted by applicable law as it presently exists or may
hereafter be amended, any person (a “Covered Person”) who was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he or she, or a person for whom he or
she is the legal representative, is or was a director or officer of the
Corporation or, while a director or officer of the Corporation, is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another entity or enterprise, including service with respect to
employee benefit plans, against all liability and loss suffered and expenses
(including attorneys’ fees) reasonably incurred by such Covered Person.
Notwithstanding the preceding sentence, except as otherwise provided in
Section 7.3, the Corporation shall be required to indemnify a Covered Person in
connection with a Proceeding (or part thereof) commenced by such Covered Person
only if the commencement of such Proceeding (or part thereof) by the Covered
Person was authorized in advance by the Board.

7.2 Advancement of Expenses. To the extent not prohibited by applicable law, the
Corporation shall pay the expenses (including attorneys’ fees) incurred by a
Covered Person in defending any Proceeding in advance of its final disposition;
provided, however, that, to the extent required by applicable law, such payment
of expenses in advance of the final disposition of the Proceeding shall be made
only upon receipt of an undertaking by the Covered Person to repay all amounts
advanced if it should be ultimately determined that the Covered Person is not
entitled to be indemnified under this Article 7 or otherwise.

7.3 Claims.

(a) To the extent not prohibited by applicable law, if a claim for
indemnification or advancement of expenses under this Article 7 is not paid in
full within 30 days after a written claim therefor by the Covered Person has
been received by the Corporation,

 

- 4 -



--------------------------------------------------------------------------------

the Covered Person may file suit to recover the unpaid amount of such claim and,
if successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim. To the extent not prohibited by applicable law, in any
such action the Corporation shall have the burden of proving that the Covered
Person is not entitled to the requested indemnification or advancement of
expenses under applicable law.

(b) In any suit brought by a Covered Person seeking to enforce a right to
indemnification hereunder (but not a suit brought by a Covered Person seeking to
enforce a right to an advancement of expenses hereunder), it shall be a defense
that the Covered Person seeking to enforce a right to indemnification has not
met any applicable standard for indemnification under applicable law. With
respect to any suit brought by a Covered Person seeking to enforce a right to
indemnification or right to advancement of expenses hereunder or any suit
brought by the Corporation to recover an advancement of expenses (whether
pursuant to the terms of an undertaking or otherwise), neither (i) the failure
of the Corporation to have made a determination prior to commencement of such
suit that indemnification of such Covered Person is proper in the circumstances
because such Covered Person has met the applicable standards of conduct under
applicable law, nor (ii) an actual determination by the Corporation that such
Covered Person has not met such applicable standards of conduct, shall create a
presumption that such Covered Person has not met the applicable standards of
conduct or, in a case brought by such Covered Person seeking to enforce a right
to indemnification, be a defense to such suit.

(c) In any suit brought by a Covered Person seeking to enforce a right to
indemnification or to an advancement of expenses hereunder, or by the
Corporation to recover an advancement of expenses (whether pursuant to the terms
of an undertaking or otherwise), the burden shall be on the Corporation to prove
that the Covered Person seeking to enforce a right to indemnification or to an
advancement of expenses or the Covered Person from whom the Corporation seeks to
recover an advancement of expenses is not entitled to be indemnified, or to such
an advancement of expenses, under this Article 7 or otherwise.

7.4 Nonexclusivity of Rights. The rights conferred on any Covered Person by this
Article 7 shall not be exclusive of any other rights that such Covered Person
may have or hereafter acquire under any statute, provision of this Certificate
or the By-laws, agreement, vote of stockholders or disinterested directors or
otherwise.

7.5 Other Sources. The Corporation’s obligation, if any, to indemnify or to
advance expenses to any Covered Person who was or is serving at its request as a
director, officer, employee or agent of another entity or enterprise shall be
reduced by any amount such Covered Person actually collects as indemnification
or advancement of expenses from such other entity or enterprise; provided,
however, that no Covered Person shall be required to seek recovery from any
other entity or enterprise.

7.6 Amendment or Repeal. Notwithstanding anything to the contrary contained
herein, any repeal or amendment of this Article 7 by the stockholders of the
Corporation or by changes in law, or the adoption of any other provision of this
Certificate inconsistent with this Article 7, will, unless otherwise required by
law, be prospective only (except to the extent such amendment or change in law
permits the Corporation to provide broader rights on a retroactive basis than
permitted prior thereto), and will not in any way

 

- 5 -



--------------------------------------------------------------------------------

diminish or adversely affect any right or protection of a Covered Person
existing at the time of such repeal or amendment or adoption of such
inconsistent provision in respect of any act or omission occurring prior to such
repeal or amendment or adoption of such inconsistent provision, regardless of
when the applicable action, suit or proceeding in respect of which such right or
protection is sought is commenced and regardless of when such right or
protection is sought.

7.7 Other Indemnification and Prepayment of Expenses. This Article 7 shall not
limit the right of the Corporation, to the extent and in the manner permitted by
applicable law, to indemnify and to advance expenses to persons other than
Covered Persons when and as authorized by appropriate corporate action.

8. Section 203. The Corporation shall not be governed by Section 203 of the
DGCL.

9. Adoption, Amendment or Repeal of By-Laws. Subject to the limitations set
forth in the By-laws, the Board is authorized to adopt, amend or repeal the
By-laws. In addition, and without limiting the authority of the Board to amend
the By-laws, any amendment to Section 3.2, Section 3.3, Section 3.4(B),
Section 4.2 or Article VII of the By-laws to be voted upon by stockholders must
receive the vote of stockholders holding a majority of the Outstanding Voting
Securities not held by a Significant Stockholder or any member of a Restricted
Group.

10. Purchase Rights.

10.1 General. Each Eligible Stockholder and each Affiliate of an Eligible
Stockholder to which an Eligible Stockholder assigns its rights under this
Article X (each Eligible Stockholder and any such Affiliate being a “Rights
Holder”), has the right to purchase such Rights Holder’s Pro Rata Share (as
defined in this Section 10.1), of all or any part of any New Securities (as
defined in Section 10.2 hereof), that the Corporation may from time to time
issue after the date of this Certificate. A Rights Holder’s “Pro Rata Share” for
purposes of this right is the ratio of (a) the number of shares of the
Corporation’s Common Stock owned by such Rights Holder on the date of the New
Securities Notice (as defined in Section 10.3(a)) to (b) the sum of the total
number of shares of the Corporation’s Common Stock then outstanding.

10.2 New Securities. For purposes of this Article 10, “New Securities” means
(i) any debt instruments of the Corporation or its subsidiaries issued to any
Eligible Stockholder or other Affiliate of the Corporation and (ii) Capital
Stock, whether now authorized or not, equity securities of the Corporation’s
subsidiaries, and rights, options or warrants to purchase such Capital Stock,
equity securities of the Corporation’s subsidiaries or debt instruments and
securities of any type whatsoever that are, or may become, convertible into,
exercisable for or exchangeable into such Capital Stock, equity securities or
debt instruments; provided, however, that the term “New Securities” does not
include securities issued or issuable:

(a) to officers, directors or employees of the Corporation or any of its
Subsidiaries pursuant to an equity incentive plan or stock purchase plan or
agreement on terms approved by affirmative vote of a majority of the Board
(including securities issued or issuable upon the conversion or exchange of such
securities in accordance with the provisions of such plan or agreement);

 

- 6 -



--------------------------------------------------------------------------------

(b) in connection with a stock split (or reverse stock split), subdivision,
dividend or distribution in respect of Capital Stock;

(c) any securities issued or issuable pursuant to a registration statement
required to be filed under the Securities Act of 1933, as amended or, if
applicable, any debt securities issued or issuable pursuant to an offering made
in reliance on Rule 144A under the Securities Act;

(d) as consideration for the acquisition of another Person by the Corporation by
consolidation, merger, purchase of all or substantially all of the assets or
other reorganization in which the Corporation acquires, in a single transaction
or series of related transactions, one or more divisions or lines of business or
all or substantially all of the assets of such other Person or 50% or more of
the voting power of such other Person or 50% or more of the equity ownership of
such other Person;

(e) as any right, option or warrant to acquire any securities specifically
excluded from the definition of New Securities, pursuant to subsections
(a) through (e);

(f) securities issued or issuable pursuant to (i) the Agreement and Plan of
Merger dated as of February 9, 2010 by and among the Corporation, Battery
Acquisition Corp., RH Acquisition Corp., Battery, Inc., a Delaware corporation,
and RH, Inc., as the same may be amended or modified, (ii) the Harbinger Support
Agreement (as defined in the Merger Agreement), or (iii) the Stockholders
Agreement.

10.3 Procedure.

(a) The Corporation will give each Rights Holder at least ten (10) days prior
written notice of the Corporation’s intention to issue New Securities (the “New
Securities Notice”), describing the type and amount of New Securities to be
issued and the price and the general terms and conditions upon which the
Corporation proposes to issue such New Securities. Each Rights Holder may
purchase any or all of such Rights Holder’s Pro Rata Share of such New
Securities, by delivering to the Corporation, within ten (10) days after the
date of receipt by the Rights Holder of any such New Securities Notice, a
written notice specifying such number of New Securities which such Rights Holder
desires to purchase, for the price and upon the general terms and conditions
specified in the New Securities Notice. If any Rights Holder fails to notify the
Corporation in writing within such ten (10) day period of its election to
purchase any or all of such Rights Holder’s full Pro Rata Share of an offering
of New Securities (a “Nonpurchasing Holder”), then such Nonpurchasing Holder
will forfeit the right hereunder to purchase that part of such Rights Holder’s
Pro Rata Share of such New Securities that such Rights Holder did not agree to
purchase.

(b) If any Rights Holder fails to elect to purchase the full amount of such
Rights Holder’s Pro Rata Share of the New Securities, the Corporation shall give
notice (“Purchasing Holders Notice”) of such failure to the Rights Holders who
did so elect (the “Purchasing Holders”). Such Purchasing Holders Notice may be
made by telephone if confirmed in writing within two (2) days. A Purchasing
Holder shall have five (5) days from the date such Purchasing Holders Notice was
received by such Purchasing Holder to notify the

 

- 7 -



--------------------------------------------------------------------------------

Corporation in writing of its election (“Purchasing Holders Election”) to
purchase its pro rata portion of the total number of New Securities available
for purchase by Rights Holders pursuant to Section 10.1 not subscribed for by
the Nonpurchasing Holders. Each Purchasing Holder’s pro rata portion thereof
shall be equal to the number of shares of Common Stock held by such Purchasing
Holder on the date of the New Securities Notice, as a percentage of the total
number of shares of Common Stock held by all Purchasing Holders on the date of
the New Securities Notice.

(c) If, subsequent to the procedure set forth in this Section 10.3, there shall
be New Securities available for purchase by Rights Holders pursuant to
Section 10.1 hereof that have not been purchased by the Purchasing Holders, the
Corporation shall repeat the procedure set forth in Section 10.3(b), as many
times as necessary, until it has been determined that none of the Purchasing
Holders has made a Purchasing Holders Election pursuant to the procedure set
forth in this Section 10.3.

10.4 Failure to Exercise. In the event that the Rights Holders fail to exercise
in full the purchase right with respect to all of the offered New Securities
described in the New Securities Notice, then the Corporation will have sixty
(60) days after a determination has been made pursuant to the last clause of
Section 10.3(c) to issue the New Securities with respect to which the Rights
Holders’ rights hereunder were not exercised, at a price and upon terms and
conditions not more favorable to the purchasers thereof than specified in the
New Securities Notice to the Rights Holders. In the event that the Corporation
has not issued such New Securities within such sixty (60) day period, then the
Corporation shall not thereafter issue such New Securities without again first
offering such New Securities to the Rights Holders pursuant to this Article 10.

10.5 Exceptions. Notwithstanding anything to the contrary contained herein, the
Corporation may sell and any Rights Holder may purchase New Securities of the
Corporation without complying with Section 10.3, provided that promptly after
such purchase, each Rights Holder purchasing New Securities offers in writing to
the non-purchasing Rights Holders the right to purchase from such purchasing
Rights Holder(s) their Pro Rata Share (after giving effect to the issuance of
New Securities) of such New Securities purchased on the same terms as the
purchasing Rights Holder purchased such New Securities. Any such right to
purchase shall be exercisable for a period of ten (10) business days after the
delivery of such written notice by purchasing Rights Holder.

11. Going-Private Transactions. No Significant Stockholder will, or will permit
any member of its Restricted Group to, engage in any transaction or series of
transactions that would constitute a Going-Private Transaction, unless such
Going-Private Transaction (i) which is not a tender or exchange offer made by a
member of the Restricted Group, is (A) approved by the Board and determined by
the Board to be fair to the stockholders of the Corporation who are not members
of the Restricted Group, in each case with the approval of a majority of the
disinterested members of the Board, and (B) approved by a majority of the
Outstanding Voting Securities not Beneficially Owned by members of the
Restricted Group or (ii) which is a tender or exchange offer made by a member of
the Restricted Group, is contingent upon (A) the acquisition of a majority of
the Outstanding Voting Securities not Beneficially Owned by members of the
Restricted Group, and accompanied by an undertaking that such member of the

 

- 8 -



--------------------------------------------------------------------------------

Restricted Group shall acquire all of the Outstanding Voting Securities still
outstanding after the completion of such tender or exchange offer in a merger,
if any, at the same price per share paid in such tender or exchange offer and
(B) the disinterested members of the Board, being authorized on behalf of the
full Board to take and disclose a position contemplated by Rules 14d-9 and
14e-2(a) promulgated under the Exchange Act with respect to such tender of
exchange offer, and the disinterested members the Board not recommending that
holders of the Outstanding Voting Securities refrain from tendering their
Outstanding Voting Securities in the tender or exchange offer. In the event that
a decision is required to be made by the disinterested members of the Board
under this Article 11 at a time prior to the dissolution of the Special
Nominating Committee, all references in this Article 11 to the disinterested
members of the Board shall be deemed to be referring to the Special Nominating
Committee. Notwithstanding the foregoing, nothing in this Section 11 shall be
construed to apply to a transfer of Capital Stock to Harbinger Group, Inc. or
its subsidiaries by a Significant Stockholder or any other members of its
Restricted Group, and no such transfer shall be deemed to constitute a
Going-Private Transaction.

12. Conflicts of Interest. The stockholders, their Affiliates and the directors
elected or appointed to the Board by the stockholders: (a) may have
participated, directly or indirectly, and may continue to participate
(including, without limitation, in the capacity of investor, manager, officer
and employee) in businesses that are similar to or compete with the business (or
proposed business) of the Corporation; (b) may have interests in, participate
with, aid and maintain seats on the board of directors of other such entities;
and (c) may develop opportunities for such entities (collectively, the
“Position”). In such Position, the stockholders, their Affiliates and the
directors elected or appointed to the Board by the stockholders may encounter
business opportunities that the Corporation or its stockholders may desire to
pursue. The stockholders, their Affiliates and the directors elected or
appointed by the stockholders to the Board shall have no obligation to the
Corporation, the stockholders or to any other Person to present any such
business opportunity to the Corporation before presenting and/or developing such
opportunity with any other Persons, other than such opportunities specifically
presented to any such stockholder or director for the Corporation’s benefit in
his or her capacity as a stockholder or director of the Corporation. In any such
case, to the extent a court might hold that the conduct of such activity is a
breach of a duty to the Corporation, such stockholder and the Corporation hereby
waive any and all claims and causes of action that such stockholder and/or the
Corporation believes that it may have for such activities. The waivers and
agreements in this Certificate identify certain types and categories of
activities which do not violate the director’s duty of loyalty to the
Corporation, and such types and categories are not manifestly unreasonable. The
waivers and agreements in this Certificate apply to activities conducted after
the date hereof.

13. SEC Reports. The Corporation shall take all actions as may be necessary such
that it will not cease to be a reporting company under the Exchange Act unless
85% or more of the Outstanding Voting Securities become Beneficially Owned by a
Person and its Affiliates, if any.

14. Amendments. Subject to Article 6 and Sections 5.2 and 7.6, the Corporation
reserves the right at any time, and from time to time, to amend or repeal any
provision contained in this Certificate, and add other provisions authorized by
the laws of the State of Delaware at the

 

- 9 -



--------------------------------------------------------------------------------

time in force, in the manner now or hereafter prescribed by applicable law; and
all rights, preferences and privileges of whatsoever nature conferred upon
stockholders, directors or any other Persons whomsoever by and pursuant to this
Certificate, as amended, are granted subject to the rights reserved in this
Article 14; provided, however, that no action to repeal or amend Article 10,
Article 11, Article 12 or Article 13 of this Certificate (or any definition
contained in Article 15 that is used in any such Article) or this Article 14, or
the adoption of any other provision inconsistent with such Articles shall be
effective (i) without the approval of a majority of the Board and a majority of
the Special Nominating Committee, if the Special Nominating Committee exists,
and (ii) at any when the Special Nominating Committee does not exist, without
the approval of a majority of the Board and a majority of the Independent
Directors then serving.

15. Definitions. Capitalized terms used but not otherwise defined in this
Certificate shall have the meanings set forth below:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by contract, as trustee or executor or otherwise;
provided, however, that for the avoidance of doubt, it is understood that any
publicly traded corporation with respect to which a Significant Stockholder does
not Beneficially Own a majority of the outstanding voting securities will be
deemed not to be an Affiliate of such Significant Stockholder unless such
Significant Stockholder has the right to elect or designate a majority of the
members of the board; provided, further, that the foregoing proviso will not
apply to Harbinger Group, Inc.

“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act, including
the provision that any member of a “group” will be deemed to have beneficial
ownership of all securities beneficially owned by other members of the group,
and a Person’s beneficial ownership of securities will be calculated in
accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within sixty (60) days or thereafter, upon the
conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any Person or (y) securities directly or indirectly convertible into, or
exercisable or exchangeable for, such capital stock of such Person.

“Capital Stock” means all shares now or hereafter authorized of any class of
capital stock of the Corporation which has the right to participate in the
distribution of the assets and earnings of the Corporation, including Common
Stock and any shares of capital stock into which Common Stock may be converted
(as a result of recapitalization, share exchange or similar event) or are issued
with respect to Common Stock, including, without limitation, with respect to any
stock split or stock dividend, or a successor security.

 

- 10 -



--------------------------------------------------------------------------------

“Eligible Stockholder” means any Person who holds together with its Affiliates
5% or more of the Corporation’s Outstanding Voting Securities or Capital Stock
into which any Outstanding Voting Securities may be converted.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Going-Private Transaction” means either (a) a Rule 13e-3 transaction, as such
term is defined in Rule 13e-3 of the Exchange Act as in effect on the date of
this Agreement, with respect to the Corporation to which such Rule 13e-3 applies
or (b) regardless of whether Rule 13e-3 applies to a transaction, any
transaction or series of transactions involving (i) a “purchase” (as such term
is defined in Rule 13e-3 of the Exchange Act) of any equity security of the
Corporation by a Significant Stockholder or a member of the Restricted Group,
(ii) a tender offer for or request or invitation for tenders of an equity
security of the Corporation by a Significant Stockholder or a member of the
Restricted Group, or (iii) a solicitation subject to Regulation 14A by a
Significant Stockholder or a member of the Restricted Group of the Exchange Act
of any proxy, consent or authorization of, or a distribution subject to
Regulation 14C of the Exchange Act of information statements to, any equity
security holder of the Corporation by a Significant Stockholder or a member of
the Restricted Group in connection with (x) a merger, consolidation,
reclassification, recapitalization, reorganization or similar corporate
transaction of the Corporation or between the Corporation (or its subsidiaries)
and a Significant Stockholder or a member of the Restricted Group, (y) a sale of
substantially all of the assets of the Corporation to a Significant Stockholder
or a member of the Restricted Group (or a group in which one of such Persons is
a member), or (z) a reverse stock split of any class of equity securities of the
Corporation involving the purchase of fractional interests, which in the case of
such clause (i), (ii) or (iii), has either a reasonable likelihood or a purpose
of the Significant Stockholder (together with any other member of the Restricted
Group) obtaining Beneficial Ownership of 85% or more of the Outstanding Voting
Securities. Notwithstanding any of the foregoing, any and all purchases of
equity securities of the Corporation by a Significant Stockholder or any member
of the Restricted Group in connection with such Significant Stockholder’s or
member’s exercise of its Purchase Rights under Article 10 hereof shall be deemed
not to constitute a Going Private Transaction.

“Independent Director” means a member of the Board who qualifies as an
“independent director” of the Corporation under (a) if the Outstanding Voting
Securities are, at the time of determination, listed for trading on the NYSE,
Rule 303A(2) of the NYSE Listed Company Manual, (b) if the Voting Securities
are, at the time of determination, listed or quoted on a securities exchange or
quotation system, other than the NYSE, that has an independence requirement, the
comparable rule or regulation of such securities exchange or quotation system on
which the Voting Securities are listed or quoted, or (c) otherwise, Rule 303A(2)
of the NYSE Listed Company Manual, assuming for this purpose that it applies to
the Corporation; provided, however, that ,at any time that there is a
Significant Stockholder, in order for a director to be deemed an “Independent
Director,” such director would also have to be considered an “independent
director” of each Significant Stockholder under the applicable standard set
forth in clause (a), (b) or (c) above, assuming for this purpose that (i) such
director was a director of a Significant Stockholder (whether or not such
director actually is or has been a director of a Significant Stockholder) and
(ii) such Significant Stockholder is deemed to be listed or quoted on the same
securities or quotation system that the Corporation is at the applicable time.
For the avoidance of doubt, in no event shall a director be deemed not to
qualify as an Independent Director based on the fact that such director was
designated by a Significant Stockholder.

 

- 11 -



--------------------------------------------------------------------------------

“Outstanding Voting Securities” means at any time the then-issued and
outstanding Common Stock and any other securities of the Corporation of any kind
or class having power generally to vote for the election of directors.

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or other similar organization or entity.

“Restricted Group” means, with respect to any Significant Stockholder, (i) such
Significant Stockholder, (ii) any Affiliate of such Significant Stockholder, and
(iii) any group (that would be deemed to be a “person” by Section 13(d)(3) of
the Exchange Act with respect to securities of the Corporation) of which such
Significant Stockholder or any Person directly or indirectly controlling or
controlled by such Significant Stockholder is a member.

“Significant Stockholder” means any Person who, together with its Affiliates,
Beneficially Owns 40% or more of the Corporation’s Outstanding Voting Securities
or Capital Stock into which any Outstanding Voting Securities may be converted.

“Special Nominating Committee” means the Committee of the Board established
pursuant to Section 4.2 of the Corporation’s By-laws. The Special Nominating
Committee shall, and shall have the authority pursuant to Section 141(a) of the
DGCL to, exercise and perform the powers and duties otherwise conferred or
imposed on the Board of Directors of the Corporation under the DGCL to take all
actions and make all determinations which (x) this Certificate of Incorporation,
(y) the Corporation’s By-Laws, or (z) the Stockholders Agreement dated [________
___, 2010] among the Corporation and certain stockholders, as amended from time
to time (the “Stockholders Agreement”), provide shall be taken or made by the
Special Nominating Committee, and to enforce, amend or waive the terms of the
Stockholders Agreement on behalf of the Corporation, subject to and in
accordance with the provisions of the Stockholders Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Restated Certificate of
Incorporation to be duly executed in its corporate name by its duly authorized
officer.

Dated: [            ], 2010

 

SB/RH HOLDINGS, INC. By:      

Name:

Title:

 

- 12 -